            Case 1:20-cv-02853-CM Document 5 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,

                                 Plaintiff,

                     -against-
                                                                   20-CV-2853 (CM)
N.Y.C. DEPARTMENT OF CORRECTION
MEDICAL STAFF; JOHN DOE MEDICAL                                ORDER OF DISMISSAL
STAFF #1; JOHN DOE MEDICAL STAFF #2;
JOHN DOE DOCTOR #1; JOHN DOE
DOCTOR #2,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated April 9, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed prisoner authorization or pay the $400.00 in fees required to file a civil action in this

Court. That order specified that failure to comply would result in dismissal of the complaint.

Plaintiff has not filed a prisoner authorization or paid the filing fees. Accordingly, the Court

dismisses the complaint without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
